Title: On Sinecures, 28 September 1768
From: Franklin, Benjamin
To: 


To the Printer of the Gazetteer and New Daily Advertiser.
Great complaints are every day made, that notwithstanding Great Britain has involved herself in a very heavy debt, for the defence of the American colonies in the late war, that now they refuse to pay any part of this debt. On this subject there has been a very smart paper war for some years,  which controversy it seems, is like to be decided by the all powerful argument of fire and sword.
This argument, on the side of Great Britain, has much alarmed me, having myself a very considerable interest depending, as well as several near relations on that side the water.
From the epithets of unjust, ungenerous rogues, rebels, &c. which are so lavishly bestowed on the Americans, I have been induced to look into those late acts of parliament, which the colonies refuse to comply with, and to my very great surprize find there is not one single word in those acts for the purpose of raising money to help poor Old England, from which I begin to suspect we are all on a wrong scent. How can we justly accuse them of refusing to assist poor Old England in her distresses, when we neither ask or require it of them?
By those acts the money to be raised is for their own use, not ours. But why in the name of wonder was such an act made? The money to be raised, I find, is for their defence and the support of civil government among themselves. When have they suffered by neglecting to raise money for their own defence? So far were they from neglecting to raise a sufficiency for that purpose during the late war, that I am told the parliament gave them £4 or 500,000 to reimburse their extra expences. Why then are we to fear, that in a time of profound peace, and when every enemy is driven out of the country, that now they won’t raise money for their own defence? This to me is unaccountable; but to send an army to force it for fear it should not be done, is still more unaccountable.
As to their civil government, I have ever understood it is more effectually supported there than in any other part of his Majesty’s dominions. My countrymen, we are all by the nose: there is a snake in the grass: give yourselves but the trouble to look at those acts, and reflect one moment as I have done, and you will at once see that we are all set by the ears; for we know not what. But by your leave I will venture to hint, for your consideration, a very common custom among pickpockets, i.e. A thief cries catch thief. My reason for this surmise is, from what I have hinted, you at once see we are to have none of this money to ease our taxes: it will be of no use to the Americans, otherwise they would consent to it. Who then is to have the prize we are fighting for? To which I will venture to make answer, Friends and Favourites; for by those acts you will find, that the money raised is put under the direction of the Crown, to pay (or give) to as many of what officers it pleases to appoint in America; all which appointments and salaries, it is well known, are made and concluded upon by the King’s Ministers.
Whoever therefore will give themselves the trouble to look at these acts, which the Americans refuse to comply with, will at once see the whole is a piece of ministerial policy, designed not for the good of Great Britain or her colonies, but for an American establishment, whereby they may be able to provide for friends and favourites.
The Irish establishment has been much talked of as a sinecure for friends and favourites, and cast-off mistresses; but this American establishment promises a more ample provision for such-like purposes. That this is the truth of the case, every one that will give himself the trouble must see, unless troubled with the present very polite disorder of being short-sighted.
Expositor.
